  Case 1:18-cv-00671-STV Document 45-1 Filed 10/23/18 USDC Colorado Page 1 of 4



Crocker v. Glanz, --- Fed.Appx. ---- (2018)
2018 WL 4566260




                 2018 WL 4566260
  Only the Westlaw citation is currently available.                     ORDER AND JUDGMENT*
This case was not selected for publication in West’s
                 Federal Reporter.
See Fed. Rule of Appellate Procedure 32.1 generally       Harris L Hartz, Circuit Judge
governing citation of judicial decisions issued on or
after Jan. 1, 2007. See also U.S.Ct. of App. 10th Cir.    *1 Eric Grant was assaulted and raped by another inmate
                      Rule 32.1.                          while in custody at the Tulsa County Jail. Grant’s
   United States Court of Appeals, Tenth Circuit.         co-guardians filed suit on his behalf against Sheriff
                                                          Stanley Glanz under 42 U.S.C. § 1983, asserting
 Kendra CROCKER, as Co-Guardian of Eric Grant;            supervisory liability. Glanz has filed this interlocutory
     Allen Mora, as Co-Guardian of Eric Grant,            appeal from the district court’s order denying his Fed. R.
                Plaintiffs-Appellees,                     Civ. P. 12(b)(6) motion to dismiss on the ground of
                           v.                             qualified immunity.1 We have jurisdiction under 28
      Stanley GLANZ, in his personal capacity,            U.S.C. § 1291 to review questions of law concerning the
               Defendant-Appellant,                       denial of qualified immunity, see Mitchell v. Forsyth, 472
                          and                             U.S. 511, 530, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985),
 Vic Regalado, in his official capacity; Tulsa County     and reverse the denial.
      Board of County Commissioners; Armor
  Correctional Health Services, Inc., Defendants.

                       No. 18-5038
                             |
                Filed September 24, 2018
                                                                             I. BACKGROUND
(D.C. No. 4:17-CV-00149-TCK-FHM) (N.D. Oklahoma.)

Attorneys and Law Firms
                                                          A. Grant’s Complaint
Robert M. Blakemore, Daniel E. Smolen, Donald E.          Grant’s complaint alleges the following: He was arrested
Smolen, II, Smolen Smolen & Roytman, Tulsa, OK, for       “on a non-violent misdemeanor charge of trespassing.”
Plaintiffs-Appellees                                      Aplt. App. at 4. “When Mr. Grant was booked ... [he] was
                                                          suffering from obvious, known, and serious mental health
Galen Brittingham, Walter Dewey Haskins, Esq., Kirsten    disorders, including schizophrenia.” Id. But “[d]espite the
Louise Palfreyman, Atkinson, Haskins, Nellis,             fact that Mr. Grant was in an obviously vulnerable state,
Brittingham, Gladd & Fiasco, Tulsa, OK, for               personnel at the jail failed to take any of the necessary
Defendant-Appellant                                       precautions to protect Mr. Grant before putting him into a
                                                          dangerous correctional setting.” Id.
Walter Dewey Haskins, Esq., Atkinson, Haskins, Nellis,
Brittingham, Gladd & Fiasco, Tulsa, OK, for Defendants    Grant “should have received an immediate evaluation
Vic Regalado, Tulsa County Board of County                from a mental health specialist, or, at the very least, an
Commissioners
                                                          immediate referral for a mental health evaluation.” Id.
                                                          Instead, he “was cleared by” the Tulsa County Sheriff’s
Sean Patrick Snider, Austin Joseph Young, I, Johnson
Hanan & Vosler, Oklahoma City, OK, for Defendant          Office and Armor Correctional Health Services, Inc.’s
Armor Correctional Health Services, Inc.                  “booking staff, to enter the Jail,” and “was placed in
                                                          general population.” Id.
Before HARTZ, BALDOCK, and HOLMES, Circuit
Judges.                                                   Grant’s cellmate was “a registered sex offender,” who
                                                          “[a]lmost immediately” began to “harass[ ] and threaten[
                                                          ]” him. Id. at 5. Grant complained to “jail personnel about
                                                          the threats, some of which were of a sexual nature,” and
                                                          “he asked to be transferred to another cell.” Id. Also, one
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                1

                                                  EXHIBIT A
   Case 1:18-cv-00671-STV Document 45-1 Filed 10/23/18 USDC Colorado Page 2 of 4



Crocker v. Glanz, --- Fed.Appx. ---- (2018)
2018 WL 4566260

of his co-guardians “called the jail and informed the Tulsa    “We review the district court’s denial of a motion to
County Sheriff’s Office of the danger Mr. Grant was in         dismiss based on qualified immunity de novo.” Brown v.
and the need to move him to another cell.” Id. In the          Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011) (internal
meantime, Grant’s mental health continued to decline, yet      quotation marks omitted). “In reviewing a motion to
“[t]he medical staff at the jail failed to give [him] any of   dismiss, all well-pleaded factual allegations in the
his needed medication.” Id.                                    complaint are accepted as true and viewed in the light
                                                               most favorable to the non-moving party.” Id. (ellipses and
About two weeks after Grant and his cellmate had been          internal quotation marks omitted). To survive a motion to
housed together, the cellmate “pulled Mr. Grant from his       dismiss, the well-pleaded factual allegations in Grant’s
bunk and began to brutally assault him. During this            complaint “must nudge [his] claims across the line from
assault, Mr. Grant was knocked unconscious and brutally        conceivable to plausible.” Id. at 1163 (brackets and
raped.” Id. The assault resulted from “longstanding,           internal quotation marks omitted).
systemic deficiencies in the medical and mental health
care provided to inmates at the Tulsa County Jail. Sheriff
Glanz has long known of these systemic deficiencies and
the substantial risks to inmates like Mr. Grant, but [has]
failed to take reasonable steps to alleviate those
deficiencies and risks.” Id. at 6.
                                                                                    III. ANALYSIS




                                                               A. Qualified Immunity
B. The Motion to Dismiss
                                                               “We employ a two-part test to analyze a qualified
*2 Glanz moved to dismiss the complaint under Rule
                                                               immunity defense. In resolving a motion to dismiss based
12(b)(6) based on qualified immunity. The district court
                                                               on qualified immunity, a court must consider whether the
recognized that to survive the motion to dismiss, Grant’s
                                                               facts that a plaintiff has alleged make out a violation of a
complaint “must allege facts sufficient to show (assuming
                                                               constitutional right, and whether the right as issue was
they are true) that [Glanz] plausibly violated [his]
                                                               clearly established at the time of defendant’s alleged
constitutional rights, and that those rights were clearly
                                                               misconduct.” Id. at 1164 (internal quotation marks
established at the time.” Id. at 86 (internal quotation
                                                               omitted). Because we hold that the complaint
marks omitted). The court determined, however, that
                                                               inadequately alleges a constitutional violation by Glanz,
Glanz had failed to “argue that the alleged violation of
                                                               we need not address the clearly-established requirement.
Grant’s constitutional rights was not clearly established,”
and therefore “focuse[d] [its analysis] only on the first
element of qualified immunity: whether the alleged facts
show that Glanz plausibly violated Grant’s Fourteenth
Amendment rights.” Id. at 86-87. It identified the
constitutional right at issue as Grant’s Fourteenth            B. Supervisory Liability
Amendment due-process guarantee that pretrial detainees        Grant’s individual-capacity claim against Glanz is
will be protected from deliberate indifference to their        predicated on a theory of supervisory liability. “[I]n a §
medical needs. See Estate of Booker v. Gomez, 745 F.3d         1983 lawsuit, supervisory liability allows a plaintiff to
405, 429 (10th Cir. 2014) (Eighth Amendment’s                  impose liability upon a defendant-supervisor who creates,
proscription against deliberate indifference to the serious    promulgates, or implements a policy which subjects, or
medical needs of a prisoner applies to pretrial detainees      causes to be subjected that plaintiff to the deprivation of
under the Fourteenth Amendment). It then ruled that the        any rights secured by the Constitution.” Cox v. Glanz, 800
complaint was adequate.                                        F.3d 1231, 1248 (10th Cir. 2015) (brackets, ellipses, and
                                                               internal quotation marks omitted). But because § 1983
                                                               does not authorize liability under a theory of respondeat
                                                               superior, “[a] plaintiff arguing for the imposition of
                                                               supervisory liability ... must show an affirmative link
                                                               between the supervisor and the constitutional violation.”
             II. STANDARD OF REVIEW                            Id. (internal quotation marks omitted). “The ... affirmative
                                                               link between a supervisor and the alleged constitutional
                                                               injury has ... three related prongs: (1) personal
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     2

                                                       EXHIBIT A
   Case 1:18-cv-00671-STV Document 45-1 Filed 10/23/18 USDC Colorado Page 3 of 4



Crocker v. Glanz, --- Fed.Appx. ---- (2018)
2018 WL 4566260

involvement, (2) sufficient causal connection, and (3)
culpable state of mind.” Id. (internal quotation marks          We need not address the objective component because
omitted). The first prong is not contested by Glanz, so we      Grant’s allegations as to the subjective component fail the
address only the second and third.                              plausibility test. See Martinez v. Beggs, 563 F.3d 1082,
                                                                1089-91 (10th Cir. 2009) (even though the objective
As for causation, the district court ruled that “the            component was satisfied, subjective component was not;
[c]omplaint alleges facts that suggest Grant may have           thus plaintiff failed to demonstrate deliberate
been particularly vulnerable to assault and/or sexual           indifference). The district court said that Grant’s
assault, and therefore plausibly establish causation.” Id. at   complaint “supports a plausible inference that Glanz was
88. To support this ruling, the court cited a report from a     aware of systemic deficiencies in medical care prior to the
government commission on prison rape and a law-review           assault on Grant,” and he therefore “exhibited deliberate
article. But neither the report nor the law-review article is   indifference to inmates’ medical needs.” Aplt. App. at 88.
referenced in the complaint. And the court (and Grant)          To support this finding, the court noted allegations in the
have provided no authority for considering these                complaint of several audits that reported to Glanz the
documents to resolve a motion to dismiss for failure to         presence of “widespread problems with physical and
state a claim. See Gee v. Pacheco, 627 F.3d 1178, 1186          mental health care provided to inmates, including the
(10th Cir. 2010) (noting limited exceptions to rule             failure to perform mental health screenings and ... a
restricting review to four corners of complaint). In            prevailing attitude of indifference among the medical staff
particular, we see no basis for taking judicial notice of the   of the Jail.” Id. at 88-89. What is missing from these
documents. See Fed. R. Evid. 201.                               allegations, however, is any evidence that Glanz was
                                                                informed that the shortcomings relating to mental health
*3 But even if Grant’s complaint sufficiently alleged an        posed a danger to mentally ill inmates of being assaulted
affirmative link between Glanz’s failure to conduct a           by other inmates. “[T]he subjective component requires
proper mental-health evaluation and the assault and rape,       the prison official to disregard the risk of harm claimed by
the claim still fails because Grant failed to show that         the prisoner.” Martinez, 563 F.3d at 1089. For example, a
Glanz acted with deliberate indifference to his serious         jail may have a defective policy regarding admission of
medical needs. See Self v. Crum, 439 F.3d 1227, 1230            intoxicated persons; but it would not be liable with
(10th Cir. 2006) (“[A] prisoner must allege acts or             respect to a suicide by such a person unless it was shown
omissions sufficiently harmful to evidence deliberate           that jail personnel “were deliberately indifferent to the
indifference to serious medical needs.” (internal quotation     specific risk of suicide, and not merely to the risk of
marks omitted) ). A deliberate indifference claim is            intoxication.” Id. Thus, in the case before the court in
“comprised of an objective and subjective component.”           Martinez, where the prisoner had suffered a heart attack
Id.                                                             and died as a result of intoxication while in detention,
                                                                “the defendants must subjectively disregard the risk of
“Under the objective inquiry, the alleged deprivation must      [the victim’s] claimed harm – death and heart attack – and
be sufficiently serious to constitute a deprivation of          not merely the risks of intoxication.” Id. at 1089–90.
constitutional dimension.” Id. (internal quotation marks        Here, the allegations may suffice to show that Glanz was
omitted). And “under the subjective inquiry, the prison         well aware that mental-health services at the jail were
official must have a sufficiently culpable state of mind.”      wholly inadequate. And Grant might therefore have a
Id. at 1230-31 (internal quotation marks omitted).              deliberate-indifference claim if his mental illness had
                                                                caused him to harm himself. But the “specific risk” in this
             In describing the subjective                       case was the risk of attack by other inmates, and there are
             component, the [Supreme] Court                     no allegations in the complaint that Glanz knew of that
             made clear a prison official cannot                risk.
             be liable unless the official knows
             of and disregards an excessive risk                *4 Finally, Grant argues for the first time on appeal that
             to inmate health or safety; the                    the Supreme Court’s decision in Kingsley v. Hendrickson,
             official must both be aware of facts               ––– U.S. ––––, 135 S. Ct. 2466, 2473, 192 L.Ed.2d 416
             from which the inference could be                  (2015), eliminated the subjective component of the
             drawn that a substantial risk of                   deliberate-indifference requirement for Fourteenth
             serious harm exists, and he must                   Amendment claims by pretrial detainees. We decline to
             also draw the inference.                           review this argument because Grant did not raise it in
                                                                district court. We exercise our discretion to review issues
Id. at 1231 (internal quotation marks omitted).                 not raised below “only in the most unusual circumstances[

                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      3

                                                        EXHIBIT A
    Case 1:18-cv-00671-STV Document 45-1 Filed 10/23/18 USDC Colorado Page 4 of 4



Crocker v. Glanz, --- Fed.Appx. ---- (2018)
2018 WL 4566260

] ... [and] where the argument involves a pure matter of              this order and judgment.
law and the proper resolution of the issue is certain.”
United States v. Jarvis, 499 F.3d 1196, 1202 (10th Cir.
2007) (internal quotation marks omitted). Here, there are
two reasons for uncertainty about whether Grant could
obtain relief under Kingsley. First, the claim in that case           HOLMES, Circuit Judge, concurring.
was an excessive-force claim where there was no question
about the intentional use of force against the prisoner. The          I concur in the judgment and join in the lion’s share of the
analysis in Kingsley may not apply to a failure to provide            analysis of the majority’s well-written and thoughtful
adequate medical care or screening, where there is no                 order and judgment. I decline, however, to join the
such intentional action. Indeed, the Court reiterated the             majority’s recitation of two ostensible reasons “for
proposition that “liability for negligently inflicted harm is         uncertainty” about whether Mr. Grant may secure relief
categorically beneath the threshold of constitutional due             under the Supreme Court’s decision in Kingsley v.
process.” 135 S.Ct. at 2472 (internal quotation marks                 Hendrickson, ––– U.S. ––––, 135 S. Ct. 2466, 192
omitted). Second, even if we ultimately decided that                  L.Ed.2d 416 (2015). As the majority correctly observes,
Kingsley changed the law in the way proposed by Grant,                Mr. Grant presents his Kingsley-based argument for the
his theory (which is, at the least, an expansion of                   first time on appeal and that argument is therefore
Kingsley) would not afford him relief because it was not              forfeited. At least under the unremarkable circumstances
clearly established law at the time of the events in                  here, the appropriate course is for us to decline to
question. Although it may be that Glanz did not                       consider that argument on the merits and go no further.
adequately preserve the clearly-established argument in               See, e.g., Havens v. Colo. Dep’t of Corr., 897 F.3d 1250,
district court, Grant undeniably did not preserve the                 1261 (10th Cir. 2018). Instead, the majority offers
Kingsley argument. We would be loath to excuse Grant’s                observations regarding the reasons “for uncertainty”
forfeiture but not Glanz’s. Therefore, we will not address            concerning whether Mr. Grant could prevail on his
the Kingsley issue.                                                   Kingsley-based argument. Such observations are purely
                                                                      dicta. I respectfully decline to join my esteemed
                                                                      colleagues in this unnecessary analysis. For these reasons,
                                                                      I write separately.


                                                                      All Citations
                   IV. CONCLUSION
                                                                      --- Fed.Appx. ----, 2018 WL 4566260
We reverse the district court’s denial of Glanz’s motion to
dismiss on the grounds of qualified immunity and remand
to the district court for further proceedings consistent with

Footnotes
*      After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not
       materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
       therefore ordered submitted without oral argument. This order and judgment is not binding precedent, except under the
       doctrines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
       consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1      Grant’s co-guardians also brought § 1983 claims against (1) Vic Regalado, the current Sheriff of Tulsa County, in his
       official capacity, (2) the Tulsa County Board of County Commissioners (the Board), and (3) Armor Correctional Health
       Services, Inc. (Armor). The district court granted the Board’s and Armor’s motions to dismiss the § 1983 claims but
       denied Regalado’s and Glanz’s motion to dismiss the § 1983 claims. Only Glanz appeals.




End of Document                                                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              4

                                                        EXHIBIT A
